521 Pa. 299 (1989)
555 A.2d 901
Teddy S. BIONI
v.
CANON-McMILLAN SCHOOL DISTRICT, Appellant.
Supreme Court of Pennsylvania.
Argued March 6, 1989.
Decided April 7, 1989.[*]
*300 John C. Pettit and W. Patric Boyer, Pettit and Associates, Washington, for appellant.
Samuel Y. Stroh and Paul W. Stefano, Pittsburgh, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS, and STOUT, JJ.

ORDER
PER CURIAM:
Matter remanded to Commonwealth Court for a determination on the present record of the legal question as to whether the lathe is personalty or realty. Jurisdiction relinquished.
NOTES
[*]  This decision was considered and rendered prior to March 7, 1989.